Citation Nr: 1421890	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  10-42 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for left hip disability.

2. Entitlement to service connection for low back disability.


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel









INTRODUCTION

The Veteran had active military service from June 1997 to November 1997, and from June 2006 to May 2007, with prior and subsequent reserve service.  

This appeal to the Board of Veteran's Appeals (Board) arose from a November 2008 rating decision in which the RO denied the benefits sought.  In September 2009, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in September 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2010.  Thereafter, the RO issued a supplemental statement of the case (SSOC) in February 2013.  

In his substantive appeal, the Veteran requested a Board hearing by live videoconference.  However, in an April 2013 statement, the Veteran indicated that he did not want a hearing.  See Report of General Information dated April 2013.  Furthermore, the record indicates that although a hearing was scheduled for April 2014, the Veteran failed to appear for this hearing.  Accordingly, his request for a Board hearing is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2013). 

When the Veteran filed his claims originally in July 2008, he had appointed the American Legion as his representative.  See Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22) dated July 2008.  However, this power of attorney (POA) was revoked in May 2010, and the Veteran appointed private attorney Andrew Rutz  as his new representative in October 2008.  The Board notes that in a February 2012 statement, the attorney withdrew  representation of the Veteran.  Notably, the Veteran has not since identified a private attorney or service organization to represent him.  As such, the Board now recognizes the Veteran as proceeding  pro se in this appeal. 

The Board also notes that in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran's claims, which includes additional VA outpatient records that need to be taken into consideration in the review of this file.  The Veterans Benefit Management System (VBMS) file includes one document that is a duplicate of a document in the paper claims file.


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  While service treatment records (STRs) show that the Veteran had pain in his left hip, including a left hip strain during service, and there is lay evidence attesting to left hip problems during, and since service, as well as documented complaints and assessments of chronic left hip pain and arthralgia, the weight of the competent, probative evidence indicates that the Veteran does not have, and at no time pertinent to this appeal has had, any left hip pathology underlying his complaints of pain.    

3.  While the STRs show that the Veteran had problems with his low back during service (then assessed as  low back strain), and there is lay evidence attesting to low back problems during and since service, as well as documented complaints and assessments of low back pain and arthralgia, the weight of the competent, probative evidence indicates that the Veteran does not have, and at no time pertinent to this appeal has had, any chronic low back  pathology underlying his complaints of pain.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left hip disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2. The criteria for service connection low back disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, in a July 2008 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA, in addition to general information pertaining to VA's assignment of disability ratings and effective dates (in the event service connection is awarded).  The November 2008 RO rating decision reflects the initial adjudication of the claims after issuance of the July 2008 letter. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims on appeal.  Pertinent medical evidence associated with the claims file consists of STRs, reports of December 2009 VA examinations, and various VA outpatient treatment records from Indiana VA Medical Center (VAMC).  Also of record and considered in connection with the claims are  various written statements provided by the Veteran.  The Board finds that no additional AOJ action to further develop the record in connection with either claim herein decided, prior to appellate consideration, is required.

In particular, the Board finds the reports of the December 2009 VA examinations are adequate to adjudicate these claims, as each examination included an interview with the Veteran, a review of his medical records, and full examination of the Veteran with appropriate clinical findings and assessments.  Notably, neither the Veteran nor his representative has challenged the adequacy of the examinations.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App.537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See, e.g., Masors v. Derwinski, 2 Vet. App. 181 1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Evidence of current disability is a fundamental requirement for a grant of service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)).  In McClain, the United States Court of Appeals for Veterans Claims (Court) held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  Id.  

In this appeal, however, the weight of the competent probative evidence on the question of current disability indicates that the Veteran does not have, and at no time pertinent to this appeal has had, a chronic left hip or low back disability.  

As regards the left hip, the Veteran contends that his left hip discomfort started on his first tour in Iraq, from getting in and out of dump truck.  He also stated that he reinjured his left hip going up a hill in England in 2007.  See Report of December 2009 VA Joints Examination.    

The Veteran's STRs show that he complained of left hip pain multiple times.  For example, in a May 2003 post-deployment health assessment, the Veteran reported complaints of left hip pain.  In another, undated, record of medical care, it was noted that he had left hip strain.  

A May 2008 note from Dorset County Hospital in England showed that the Veteran had complaints of sharp pain in left buttock radiating up to lower spine.  Intermittent left hip pain was noted.  The x-rays were reported to be normal.  The Veteran was given painkillers.  
       
A December 2009 VA Joints examiner noted the Veteran's complaints of left hip discomfort.  The examination revealed that the Veteran's left hip did not have deformity, giving way, instability, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions, or flare-ups of joint disease.  The examiner reported that the Veteran had pain and stiffness.  There was no arthritis, and no limitations on standing or walking were noted.  The Veteran's gait was normal.  

The x-ray of the left hip did not reveal evidence to suggest acute fracture or dislocation.  No other significant osseous or articular abnormality with regard to the left hip was shown.  The impression was "negative left hip."  Based on these findings, the examiner diagnosed the Veteran with left hip arthralgia.  The examiner stated that the problem associated with this diagnosis was left hip discomfort.  It was noted that  the Veteran's left hip arthralgia was a result of the left hip pain he developed during a training exercise while in England.  The examiner  added that the Veteran's reported left hip pain seemed "somewhat out of proportion to the physical findings and the mechanism of injury."    
 
A May 2010 VA outpatient treatment note shows that the Veteran's left hip had no swelling, no deformity, or no limping, and that although the Veteran had some tenderness on flexion and had complained of pain on internal rotation, he walked "very well."  The assessment was chronic left hip pain without any radiological or clinical finding.    

Likewise, with regard to his low back, the Veteran stated that he experiences low back pain and discomfort from carrying body armor and weapons.  See Report of December 2009 VA Joints examination.

The Veteran's STRs show that he complained of low back pain several times.  A July 2002 medical record note shows that the Veteran complained of pain around his back.  The diagnosis was possible muscle strain.  In the May 2003 post-deployment health assessment, the Veteran stated that he was suffering from lower back pain.  Also, an undated note in the STRs showed that the Veteran had back strain.  Furthermore, a June 2003 note reported mid to low back pain.

A December 2009 VA spine examination revealed that the Veteran had normal posture and head position.  Spine ankylosis was noted in part of thoracolumbar spine.  No spasm, atrophy, guarding, pain with motion, tenderness, or weakness was noted in the thoracolumbar spine.  The range of motion was reported to be normal.  The examiner reported no acute fracture or dislocation involving the lumbar spine.  Also, there was no significant osseous or articular abnormality.  Based on these results, the examiner diagnosed the Veteran with low back arthralgia.  The examiner stated that the problem associated with this diagnosis was low back discomfort.  The examiner opined that the Veteran's lumbar arthralgia was a result of the low back pain he developed during a training exercise in England.  The examiner further added that the Veteran's hip did not cause his back problem.  The examiner again indicated that the Veteran's reported lumbar pain seemed to be out of proportion to the physical findings and the mechanism of injury.    
    
A May 2010 Indiana VAMC outpatient note shows that the Veteran's lower back did not have any deformity or tenderness with range of motion.  The assessment was chronic low back pain without any radiological or clinical finding.    

Considering the above-cited evidence, the Board concludes that service connection for a left hip and for a low back disability must be denied because the Veteran does either claimed disability for VA purposes.  

As noted above, while STRs and Indiana VAMC outpatient notes show that the Veteran had pain and muscle strains in his left hip and lower back during and after service, and there is medical and lay evidence supporting the Veteran's assertions of experiencing left hip and back problems during and since service, the weight of the competent, probative evidence indicates that Veteran does not have, and at no time pertinent to this appeal has had, a chronic left hip or back disability.  As indicated, the December 2009 x-rays of the spine and the hip revealed a normal hip and back, without any abnormalities.  The May 2010 Indiana VAMC outpatient note documents similar findings, and no diagnosis of a chronic left hip or back disability.  

The Board acknowledges the Veteran's complaints and assessments of pain,.  The Board emphasizes, however for VA disability compensation purposes, pain alone, without underlying pathology, does not constitute a   disability for compensation purposes.    See Sanchez-Benitez, 13 Vet. App. at 285.  Although the December 2009 examiners diagnosed arthralgia,  back is left hip arthralgia and l arthralgia is defined as "pain in a joint."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 150 (32d ed. 2012).  Moreover, while such joint pain is sometimes a manifestation of arthritis, here, the examiners' own reports, along with other clinical and radiographic findings of record, indicate that the absence of any pathology underlying the Veteran's  left hip or low back complaints, to include arthritis.. Significantly, neither the Veteran nor his representative has presented or identified any medical evidence or opinion to support a finding that the Veteran does, in fact, have specific pathology underlying his complaints of chronic pain with respect to the left hip or low back.

In addition to the medical evidence noted above, in evaluating each claim, the Board has considered lay statements provided by the Veteran.  However, in this case, such lay assertions, without more, simply provide no persuasive support for either claim.  

The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As noted, the Board has considered the Veteran's assertions in this regard.  

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, at 1376-77.  

The Board notes, however, that in this appeal, the Veteran is not competent to diagnose himself with a hip or back disability underlying his own complaints. Such involves non-observable processes outside the realm of  the common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (laypersons not competent to diagnose cancer)).   As the lay assertions in this regard have no probative value, the Veteran can neither support his claim, nor controvert the objective clinical and radiographic findings-which the Board finds constitute probative evidence on the current disability question-on the basis of lay assertions, alone.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110; see also 38 C.F.R. § 3.310.  Thus, where, as here, competent, probative evidence indicates that the Veteran does not have a left hip or low back disability upon which to predicate awards of service connection, there can be no valid claim for service connection for either claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Consequently, each claim must be denied because the first essential criterion for service connection-evidence of a current disability-has not been met. 

In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for left hip disability is denied.

Service connection for low back disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


